Wade, C. J.
1. Under the answer of the Supreme Court to questions certified to that court, the judgment in the municipal court was reviewable by certiorari, without first taking an appeal to the appellate division of the municipal court on the judgment on the motion for a new trial. Taylor v. Mutual Benefit Industrial Life Insurance Asso., 146 Ga. 660 (92 S. E. 47).
2. The order of the superior-court judge sustaining the certiorari, being in effect the first grant of a new trial, will not be interfered with by this .court, since it appears that there was a definite and positive refusal to pay the claim based upon the policy of insurance; and therefore it is unnecessary to pass upon the various points referred to in the briefs of counsel. Cochran v. Minter, 10 Ga. App. 337 (73 S. E. 551).

Judgment affirmed.


George and Luke, JJ., concur.